Copy of a letter to George Read, Jr., Esq.:Sir,Mr. Paynter committed a mistake, I apprehend, in sending to me the bill of Joseph Robinson and James Robinson against John Stidham and others. I presume he imagined that the complainants desired that a writ of injunction should be ordered, but as there is no prayer for such writ, no order for it can be made. There is a prayer that a perpetual injunction should be decreed, but that is a different matter from a writ, and is to be made on the merits, after hearing the parties. This I need not repeat to you, but lest there should be any doubt, see Mitf.Pl. 46, Coop.Eq.PL 13, Amb. 70. As well as I remember, in all injunction bills in this state, in which the complainants desired such a writ, *160there has been a prayer for it; and so it is in Mr. Thomas’s bill against McCallmont and Evans.I wish to call your attention to the interrogatory part of the bill. It seems to me that you have not been as full in your interrogatories as you might have been, and perhaps as you ought to have been, if you are anxious to have a complete answer to the stating part of the bill. I have constantly resisted a relaxation in this matter, because I am persuaded that answers would seldom be sufficient, and that exceptions would be endless. A bill drawn by Mr. Rodney without interrogatories escaped my notice; and on objections made by me to a bill of Mr. McLane, he mentioned that case, but I was so convinced of the inconvenience of such a practice that I insisted on the question of interrogatories.If possible, I will return Mr. Thomas’s bill by the mail which carries this, at any rate by Tuesday’s mail.